DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2020 has been entered.
 
Response to Amendment
The RCE and amendment filed 9/1/2020 has been entered
Claims 1-10 and 12-15 are rejected.
Claim 11 is canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Ahluwalia (US 2015/0289229) in view of Lipford (US 2009/0291695) and par.

Regarding Claim 1, Ahluwalia teaches a method, comprising:
tracking, at a messaging concentrator gateway between a radio access network and a core network, a last known cell for mobile devices attached in the radio access network (Ahluwalia, Fig 1a items 8, 13, and 15, paragraph 55, the home base stations are LTE home base stations and are coupled, by gateway HeNB GW 13, to core network 8, Fig 5 items 501 and 505, paragraph 76, Fig 5  illustrates the HeNB Gateway 13,  HeNB interface 501 transmits signals to and from HeNBs, network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection);
providing, by a core mobility node, a mobility proxying interface between the plurality of eNodeBs and a mobility management entity (MME) in a core network, the core mobility node providing a single eNodeB interface for the plurality of eNodeBs towards the MME (Ahluwalia, Fig 1a, paragraphs 55-56, a HeNB GW 13 couples the home base stations HeNB’s 11 to the MME 10 of the core network 8,  Fig 5, paragraph 76, Fig 5  illustrates the HeNB Gateway 13, HeNB interface 501 transmits signals to and from HeNBs, network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8);

identifying a paging set that is a last known cell for the specific mobile device based on the tracked last known cell (Ahluwalia, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection), 
sending paging messages to the radio access network to all cells in the first paging set (Ahluwalia, Fig 6 item 611, paragraph 92, at step 611 the HeNB GW 13 sends a paging request to each of the HeNBs which operate the cells selected for the paging area), 
identifying a second paging set (Ahluwalia, Fig 6, paragraph 92, in in step 619 another paging set is defined by selecting cells to which a paging request has not been sent, hence this would be considered the second paging area), and
sending paging message to the radio access network to all cells in the second paging set (Ahluwalia, Fig 6, paragraph 93, after the subsequent paging area is defined in step 619, the method proceeds to step 611 where paging requests are sent to the HeNBs in the subsequent paging area); and
exiting the paging sequence once the specific mobile device has responded to a paging message from a base station in the paging set or once all base stations in a tracking area have been sent a paging message, thereby allowing paging of mobile 

    PNG
    media_image1.png
    676
    902
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    803
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    755
    527
    media_image3.png
    Greyscale



(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network);
receiving a paging request message from the core network at the messaging concentrator gateway for a specific mobile device;
(identifying a second paging set) based on the tracked per-cell paging success rate and not including tracking area updates, and 
However Lipford teaches the below limitation:
receiving a paging request message from the core network at the messaging concentrator gateway for a specific mobile device (Lipford, Fig 2 items 101 and 102, paragraph 35, a paging initiation message is received at gateway 102 transferred from network 101);

    PNG
    media_image4.png
    637
    757
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahluwalia by adding receiving a paging request at the gateway from a core network for a mobile device as taught by Lipford.    Because Ahluwalia and Lipford teach paging, and specifically Lipford teaches receiving a paging request at the gateway from a core network for a mobile device for the benefit of the analogous art of paging in a wireless network (Lipford, abstract).
Ahluwalia and Lipford do not explicitly teach the below limitations:
(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network);

However Arvidsson teaches the below limitations:
(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network) (Arvidsson, Fig 3, paragraph 50, Fig 3 contains counted observations of the user per TA for different time periods, paragraph 51, for each TA in the table and for which an observation has been counted, a TA probability value for the user  may be determined for one, several, or all of the predetermined time periods);
(identifying a second paging set) based on the tracked per-cell paging success rate and not including tracking area updates (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user in various tracking per time period, these observations of location of the user may be, for example, paging responses, tracking area updates, and/or other events, hence this covers the case of the identifying being based on paging responses but not tracking area updates, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraphs 52-53, based on the determined TA probability values,  one or more primary and secondary TAs are determined, with the higher probability tracking areas being paged first), and 

    PNG
    media_image5.png
    629
    609
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahluwalia and Lipford by adding determining next paging set based on per-cell paging success rate as taught by Arvidsson.    Because Ahluwalia, Lipford, and Arvidsson teach paging, and specifically Arvidsson teaches determining next paging set based on per-cell paging success rate for the benefit of the analogous art of selectively paging a UE in a plurality of cells in which the UE is estimated to be located (Arvidsson, abstract).

Regarding Claim 2, Ahluwalia, Lipford, and Arvidsson further teach wherein the radio access network is a Long Term Evolution radio access network, the messaging concentrator gateway is between at least one eNodeB and a mobility management entity (MME), and the mobile devices are UEs (Ahluwalia, Fig 1a items 8 and 13, paragraph 55, the home base stations are LTE home base stations and are coupled, by gateway HeNB GW 13, to core network 8).

Regarding Claim 3, Ahluwalia, Lipford, and Arvidsson further teach wherein the paging sequence further comprises identifying a paging set based on a geographic distance from the identified last known cell (Ahluwalia, Fig 6 step 609, paragraph 91, at step 609 the HeNB GW 13 defines a paging area based on the UE Location information, if the UE is in a low mobility state then only the cells adjacent to the last known cell are selected for the paging area, if the UE is in a high mobility state then cells further away from the last known cell are selected).

Regarding Claim 4, Ahluwalia, Lipford, and Arvidsson further teach further comprising identifying the next paging set based on the tracked per-cell paging success rate by selecting a single cell with a highest ranked paging success rate for the specific mobile device, or a set of cells with a highest paging success rate for the specific mobile device above a threshold, or a set of cells with a paging success rate for the specific mobile device that is within a rank threshold from the single cell with the highest ranked paging success rate (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation 

Regarding Claim 5, Ahluwalia, Lipford, and Arvidsson further teach further comprising identifying the next paging set based on the tracked per-cell paging success rate by selecting a single cell with a highest ranked paging success rate for a plurality of mobile devices over time, or a set of cells with a highest paging success rate for the plurality of mobile devices above a threshold, or a set of cells with a paging success rate for the plurality of mobile devices that is within a rank threshold from the single cell with the highest ranked paging success rate (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraph 54, the primary TAs are the TAs with the highest probabilities, hence in this case TA2 and TA23 are selected as primary TAs).

Regarding Claim 6, Ahluwalia, Lipford, and Arvidsson further teach further comprising tracking the per-cell paging success rate across multiple cells in the radio 

Regarding Claim 7, Ahluwalia, Lipford, and Arvidsson further teach further comprising tracking the per-cell paging success rate and the last known cell by maintaining a table of mobile device identifiers and cell identifiers (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, user 140 is considered the mobile device identifier and the tracking area ID is considered the cell identifier).

Regarding Claim 8, Ahluwalia, Lipford, and Arvidsson further teach wherein the mobile device identifiers are System Architecture Evolution Temporary Mobile Subscriber Identities (S-TMSIs) or International Mobile Subscriber Identities (IMSIs), and wherein the cell identifiers are Evolved Universal Terrestrial Radio Access Network Cell 

Regarding Claim 15, Ahluwalia teaches a gateway, comprising hardware and software for:
providing a proxying interface for a plurality of eNodeBs towards a core network and a second proxying interface for a mobility management entity in the core network towards the plurality of eNodeBs (Ahluwalia, Fig 1a, paragraphs 55-56, a HeNB GW 13 couples the home base stations HeNB’s 11 to the MME 10 of the core network 8,  Fig 5, paragraph 76, Fig 5  illustrates the HeNB Gateway 13, HeNB interface 501 transmits signals to and from HeNBs, network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8); and 
handling paging instructions received by the second proxying interface for a mobile device attached to one of the plurality of eNodeBs, the handling paging instructions further comprising (Ahluwalia, Fig 1a items 8, 13, and 15, Fig 5 item 505, paragraph 76, Fig 5  illustrates the HeNB Gateway 13,  network interface 505 is for 
tracking, at a messaging concentrator gateway between a radio access network and a core network, a last known cell for mobile devices attached in the radio access network (Ahluwalia, Fig 1a items 8, 13, and 15, paragraph 55, the home base stations are LTE home base stations and are coupled, by gateway HeNB GW 13, to core network 8, Fig 5 items 501 and 505, paragraph 76, Fig 5  illustrates the HeNB Gateway 13,  HeNB interface 501 transmits signals to and from HeNBs, network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection);
performing, based on the paging request message, a paging sequence to identify a paging set of base stations to page the specific mobile device, the paging sequence further comprising (Ahluwalia, paragraph 94, multi-step paging is used): 
identifying a first paging set that is a last known cell for the specific mobile device based on the tracked last known cell (Ahluwalia, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection), 

identifying a second paging set (Ahluwalia, Fig 6, paragraph 92, in in step 619 another paging set is defined by selecting cells to which a paging request has not been sent, hence this would be considered the second paging area), and
sending paging messages to the radio access network to all cells in the second paging set (Ahluwalia, Fig 6, paragraph 93, after the subsequent paging area is defined in step 619, the method proceeds to step 611 where paging requests are sent to the HeNBs in the subsequent paging area); and
exiting the paging sequence once the specific mobile device has responded to a paging message from a base station in the paging set or once all base stations in a tracking area have been sent a paging message, thereby allowing paging of mobile devices while reducing a likelihood of paging all base stations in the tracking area (Ahluwalia, Fig 6 item 615, 621, paragraph 92,  if it is determined at step 613 that a response has been received, then at step 615 no further paging requests are transmitted otherwise proceed to step 617, hence if the response has been received then the paging was a success without having to page all the cells, at step 617 if there are no further cells to page then exit at step 621).
Ahluwalia does not explicitly teach the below limitations:

receiving a paging request message from the core network at the messaging concentrator gateway for a specific mobile device;
(identifying a second paging set) based on the tracked per-cell paging success rate and not including tracking area updates;
However Lipford teaches the below limitation:
receiving a paging request message from the core network at the messaging concentrator gateway for a specific mobile device (Lipford, Fig 2 items 101 and 102, paragraph 35, a paging initiation message is received at gateway 102 transferred from network 101);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahluwalia by adding receiving a paging request at the gateway from a core network for a mobile device as taught by Lipford.    Because Ahluwalia and Lipford teach paging, and specifically Lipford teaches receiving a paging request at the gateway from a core network for a mobile device for the benefit of the analogous art of paging in a wireless network (Lipford, abstract).
Ahluwalia and Lipford do not explicitly teach the below limitations:

(identifying a second paging set) based on the tracked per-cell paging success rate and not including tracking area updates; 
However Arvidsson teaches the below limitations:
(tracking, at a messaging concentrator gateway between a radio access network and a core network), a per-cell paging success rate for cells in the radio access network and (a last known cell for mobile devices attached in the radio access network) (Arvidsson, Fig 3, paragraph 50, Fig 3 contains counted observations of the user per TA for different time periods, paragraph 51, for each TA in the table and for which an observation has been counted, a TA probability value for the user  may be determined for one, several, or all of the predetermined time periods);
(identifying a second paging set) based on the tracked per-cell paging success rate and not including tracking area updates (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user in various tracking per time period, these observations of location of the user may be, for example, paging responses, tracking area updates, and/or other events, hence this covers the case of the identifying being based on paging responses but not tracking area updates, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraphs 52-53, based on the determined TA probability 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahluwalia and Lipford by adding determining next paging set based on per-cell paging success rate as taught by Arvidsson.    Because Ahluwalia, Lipford, and Arvidsson teach paging, and specifically Arvidsson teaches determining next paging set based on per-cell paging success rate for the benefit of the analogous art of selectively paging a UE in a plurality of cells in which the UE is estimated to be located (Arvidsson, abstract).

Claims 9-10 and 12-14 are rejected under 35 U.S.C 103 as being unpatentable over Ahluwalia (US 2015/0289229) in view of Arvidsson (US 2012/0295643).

Regarding Claim 9, Ahluwalia teaches a system, comprising:
a plurality of eNodeBs (Ahluwalia, Fig 1 a, HeNB 11-1 and 11-2);
a core mobility node situated in a core network providing mobility services to the plurality of eNodeBs (Ahluwalia, Fig 1 a, MME 10 of core network 8); and
a signaling concentrator node situated between the plurality of eNodeBs and the core mobility node, the signaling concentrator node further comprising hardware and software for (Ahluwalia, Fig 1a, HeNB GW 13):
maintaining a listing of each of the plurality of eNodeBs and a tracking area corresponding to each of the plurality of eNodeBs (Ahluwalia, Fig 5 items 13, 508, and 
identifying a last known location of a mobile device, and to send a paging message to the last known location of the mobile device (Ahluwalia, Fig 5 items 13, 508, and 509, paragraph 77-78, paging module 508 of HeNB GW 13 comprises a paging information module 509 for acquiring and maintaining the UE related information on which paging area definition is based including the location to form an initial paging area (IPA), and paging request module 513 for controlling the generation and transmission of the paging requests from HeNB GW to HeNBs); and
providing a single eNodeB interface with a single tracking area to the core mobility node (Ahluwalia, Fig 1a item 13, Fig 5 step 501, paragraph 76, Fig 5  illustrates the HeNB Gateway 13,  HeNB interface 501 transmits signals to and from HeNBs),
tracking a last known cell for each known mobile device in the radio access network (Ahluwalia, Fig 6 item 605, paragraphs 82-83, at step 605 the HeNB GW 13 obtains information relating to the UEs location by identifying a cell in which the UE was previously located, such as a cell in which the UE most recently had an RRC connection), and 

wherein the core mobility node provides a mobility proxying interface between the plurality of eNodeBs and a mobility management entity (MME) in a core network, and wherein the core mobility node provides a single eNodeB interface for the plurality of eNodeBs towards the MME (Ahluwalia, Fig 1a, paragraphs 55-56, a HeNB GW 13 couples the home base stations HeNB’s 11 to the MME 10 of the core network 8,  Fig 5, paragraph 76, Fig 5  illustrates the HeNB Gateway 13, HeNB interface 501 transmits signals to and from HeNBs, network interface 505 is for transmitting signals to and receiving signals from the broadband access network 15 and core network 8).
Ahluwalia does not explicitly teach the below limitations:
(tracking) a per-cell paging success rate for each of the plurality of eNodeBs and (a last known cell for each known mobile device in the radio access network);

However Arvidsson teaches the below limitations:
(tracking) a per-cell paging success rate for each of the plurality of eNodeBs and (a last known cell for each known mobile device in the radio access network) (Arvidsson, Fig 3, paragraph 50, Fig 3 contains counted observations of the user per TA for different time periods, paragraph 51, for each TA in the table and for which an observation has been counted, a TA probability value for the user  may be determined for one, several, or all of the predetermined time periods);
(providing a paging set including a first paging set based on the last known cell and a second paging set) based solely on the tracked paging success rate (to avoid unnecessarily paging all cells in a mobile device tracking area) (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user in various tracking per time period, these observations of location of the user may be, for example, paging responses, tracking area updates, and/or other events, hence this covers the case of the identifying being based on paging responses but not tracking area updates, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, Fig 4, paragraphs 52-53, based on the determined TA probability values,  one or more primary and secondary TAs are determined, with the higher probability tracking areas being paged first);


Regarding Claim 10, Ahluwalia and Arvidsson further teach wherein the core mobility node is a mobility management entity for the long term evolution (LTE) protocol (Ahluwalia, Fig 1a items 8 and 13, paragraph 56, a MME 10 in the core network 8 maintains information for tracking and paging of UEs, paragraph 55, the home base stations are LTE home base stations and are coupled, by gateway HeNB GW 13, to core network 8).

Regarding Claim 12, Ahluwalia and Arvidsson further teach wherein the signaling concentrator maintains per-cell paging success rates across multiple eNodeBs, or across multiple mobile devices (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is 

Regarding Claim 13, Ahluwalia and Arvidsson further teach wherein the signaling concentrator maintains a table of mobile device identifiers and cell identifiers (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, user 140 is considered the mobile device identifier and the tracking area ID is considered the cell identifier). 

Regarding Claim 14, Ahluwalia and Arvidsson further teach wherein the mobile device identifiers are System Architecture Evolution Temporary Mobile Subscriber Identities (S-TMSIs) or International Mobile Subscriber Identities (IMSIs), and wherein the cell identifiers are Evolved Universal Terrestrial Radio Access Network Cell Global Identifiers (ECGIs) or physical cell identifiers (PCIs) (Arvidsson, Fig 3, paragraph 50, Fig 3 shows a table of observation data showing number of observations for location of user 140 in various tracking areas per time period, these observations of location of the user may be based on paging responses, paragraph 51, a probability that the user is in each tracking area is calculated for each time period, user 140 is considered the mobile device identifier and the tracking area ID is considered the physical cell identifier, . 

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejections have been fully considered but are respectfully not persuasive.
Applicant claims that for independent claim 1, and with similar limitations for independent claims 9 and 15, Arvidsson (US 2012/0295643) does not teach “identifying a second paging set based on the tracked per-cell paging success rate and not including tracking area updates” in that Arvidsson teaches in paragraph 50 that “the observations of the user 140 that are counted may be, for example, paging responses, tracking areas updates and/or other events performed by the user…”.    Paragraph 50 of Arvidsson covers the case where the observations are based on paging responses but not tracking area updates. Therefore Applicant’s arguments are respectfully not persuasive.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Rune (US 2010/0075698)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/T.N.D/             Examiner, Art Unit 2412                                                                                                                                                                                           
/WALLI Z BUTT/             Examiner, Art Unit 2412